.


                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                  Case No. 5:19-cv-377-FL
                                                                                                       FILE,0
    NANCY PARKER PARSON, as trustee
    of the Talbot F. Parker, Jr. Irrevocable Life                                                 SEP 16 2019
    Insurance Trust dated 13 June 1983,

                     Plaintiff

            V.                                              PLAINTIFF'S NOTICE
                                                            OF SELF-REPRESENTATION
    CANADA LIFE ASSURANCE
    COMPANY, Pkla Crown Life Insurance
    Company; and GREAT- WEST LIFE &
    ANNUITY INSURANCE COMPANY,

                     Defendants.


            Plaintiff Nancy Parker Parson, as Trustee of the Talbot F. Parker, Jr. Irrevocable Life
    Insurance Trust Dated 13 June 1983, hereby gives notice of self-representation, and informs the
    Court that she is acting as a Pro Se party in this matter. All papers to be served on Plaintiff may be
    mailed to her by first-class mail at the mailing address shown below, which is also her street address.
    Plaintiff agrees that is she completes and submits a Pro Se Consent & Registration Form to receive
    documents electronically that all court papers may be emailed to her at the address shown below.
            Pursuant to Fed. R. Civ. P. 5(d), Plaintiff understands that she is responsible for serving on
    all other parties that appear in this action a copy of every paper that she files and that she must file a
    certificate of service with each filing that states that Plaintiff has served all other parties.
            This \\17aay of SEPTEMBER 2019.
                                                      Respectfully submitted,

                                                      NANCY PARKER PARSON, TRUSTEE




    NANCY PARKER PARSON, TRUSTEE
    3064 Wellington Court, Atlanta, GA 30339
    Telephone: (404) 355-5900
    Email: npparson@gmail.com


                 Case 5:19-cv-00377-FL Document 10 Filed 09/16/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

                                    Case No. 5:19-cv-377-FL


This is to certify that a copy of PLAINTIFF'S NOTICE OF SELF-REPRESENTATION
has been served upon the parties by depositing a copy thereof in the United States mail, first-class
postage pre-paid, addressed to the following:



                                    WOMBLE BOND DICKINSON (US) LLP
                                    Elizabeth J. Bondurant, Esq.
                                    Jesse A. Schaefer, Esq.
                                    555 Fayetteville Street, Suite 1100
                                    Raleigh, NC 27601

                                    Counsel for Defendants Canada Life Assurance Company and
                                    Great-West Life & Annuity Insurance Company

                    ~
       This the   LI day of SEPTEMBER, 2019.




                                                       3064 Wellington Court
                                                       Atlanta, GA 30339
                                                       Telephone: (404) 355-5900
                                                       Email: npparson@gmail.com




          Case 5:19-cv-00377-FL Document 10 Filed 09/16/19 Page 2 of 2
